DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A and Sub-Species I in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the species and sub-species have common features, should be examined together and are obvious variants. This is found persuasive and the restriction requirement filed 10/13/2021 is withdrawn. No claims have been withdrawn and claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separating devices” in claims 1 and 6 contain the nonce term “device” modified by functional language “separating… configured to, in a heating operation, separate refrigerant into a liquid refrigerant component and a vapor refrigerant component” without being modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification in paragraphs 86-87 and 91 reveals “Referring to FIG. 4, the separating device 90 may be a return pipe 90 connecting two adjacent refrigerant pipes among a plurality of refrigerant pipes respectively provided in the plurality of unit channels 20. The return pipe 90 may be provided in plural in each of the plurality of unit channels 20 and 30. One end of the bypass pipe 86 may be connected to a return pipe 90 positioned in the middle of a plurality of return pipe 90” and “A diameter of the bypass pipe 86 may be formed smaller than a diameter of the return pipe 90. A vapor refrigerant component in a liquid refrigerant component and the vapor refrigerant component separated in the return pipe 90 may flow into the bypass pipe 86 having a diameter smaller than the diameter of the return pipe 90”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Claim limitation “expansion device” in claims 1 and 16, although recites the nonce term “device” coupled with functional language “expansion” (i.e. device for expansion), will not be interpreted under  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because as per MPEP 2181: “35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “a supercooling device that is located on a second refrigerant pipe that is connected to a heating-operation outlet of the indoor heat exchanger and a heating-operation inlet of the expansion device; and an auxiliary bypass pipe that is connected to the accumulator through the supercooling device and the compressor inflow pipe” which corresponds to the embodiment in Figure 10 however claim 15 depends from claim 12 which recites “a first refrigerant pipe configured to connect the heating-operation outlet of the outdoor heat exchanger and an inlet of the accumulator, and the bypass pipe is connected to the plurality of separating devices and the first refrigerant pipe” which corresponds to the embodiment in Figure 7 having no supercooling device. Therefore, no embodiment is shown having both the bypass pipe connected to the first refrigerant pipe and a supercooling device that is located on a second refrigerant pipe, thus claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a parallel connection valve that is located on the second parallel connection channel, and that is configured to close the first parallel connection channel in the cooling operation” which renders the claim indefinite because it is unclear how the parallel connection valve located on the second parallel connection channel can be configured to close the first parallel connection channel in the cooling operation. It appears the claim should read “a parallel connection valve that is located on the second parallel connection channel, and that is configured to close the second parallel connection channel in the cooling operation” and this is how the claim will be interpreted for purposes of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 1020180104416).
Regarding claim 1, Cho discloses an air conditioner comprising a compressor (45), an outdoor heat exchanger (30), an expansion device (50), and an indoor heat exchanger (20), wherein the outdoor heat exchanger comprises: a refrigerant channel that is partitioned into a plurality of unit channels that are connected in parallel (refrigerant channel 73 partitioned into unit channels 300, 310, 320); and a plurality of separating devices (portions 304 connected to coupling pipes 120, 130, 140), wherein each of the plurality of separating devices is located in one of the plurality of unit channels (unit channels 300, 310, 320 including separating devices coupled at pipes 120, 130, 140) and configured to, in a heating operation, separate refrigerant into a liquid refrigerant component and a vapor refrigerant component (gaseous refrigerant separated from liquid and bypassed in outdoor heat exchanger; see paragraph 75 of the machine translation), and wherein the air conditioner further comprises: a compressor suction channel (74, 75, 40, 76) that is connected to a heating-operation outlet of the outdoor heat exchanger (30) and an inlet of the compressor (45); and a bypass pipe (bypass pipe 100 including 120, 130, 140, Fig. 3) that is connected to the plurality of 
Regarding claim 2, Cho discloses the air conditioner of claim 1, wherein each of the plurality of separating devices (304) comprises a return pipe (pipe 304 bends and returns refrigerant to heat exchanger 30) that is connected to adjacent refrigerant pipes among a plurality of refrigerant pipes in the plurality of unit channels (unit channels 300, 310, 320 including plurality of horizontal refrigerant pipes connected to pipe bends 303-307).
Regarding claim 3, Cho discloses the air conditioner of claim 2, wherein: the return pipe comprises a pair of straight parts arranged in parallel (shown with horizontal straight parts, Fig. 4), and an arc-shape bending part connected to one end of each of the straight parts (shown having an arc-shape bending part; Fig. 4), and the bypass pipe (100 including 120, 130, 140) is connected to the arc-shape bending part and arranged in a longitudinal direction of the straight parts (Fig. 4).
Regarding claim 4, Cho discloses the air conditioner of claim 3, wherein the return pipe (304a) further comprises an expansion part that has an inner space larger than a remaining space of the return pipe (Fig. 4b).
Regarding claim 5, Cho discloses the air conditioner of claim 2, wherein: the return pipe comprises a pair of straight parts arranged in parallel (horizontal straight 
Regarding claim 6, Cho discloses the air conditioner of claim 1, wherein: the compressor suction channel (74, 75, 40, 76) comprises an accumulator (40) configured to separate the liquid refrigerant component and the vapor refrigerant component, and a compressor inflow pipe (76) connected to an outlet of the accumulator (40) and the inlet of the compressor (45), and the bypass pipe (100) is connected to the plurality of separating devices (via 120, 130, 140) and the compressor inflow pipe (76).
Regarding claim 7, Cho discloses the air conditioner of claim 1, further comprising a flow rate control valve (110) located on the bypass pipe and configured to open the bypass pipe in a heating operation and close the bypass pipe in a cooling operation (paragraph 58).
Regarding claim 12, Cho discloses the air conditioner of claim 1, wherein: the compressor suction channel comprises an accumulator (40) configured to separate the liquid refrigerant component and the vapor refrigerant component, and a first refrigerant pipe (74, 75) configured to connect the heating-operation outlet of the outdoor heat exchanger (30) and an inlet of the accumulator (40), and the bypass pipe (100b) is connected to the plurality of separating devices (via 120, 130, 140) and the first refrigerant pipe (75, Fig. 8).
Regarding claim 13, Cho discloses the air conditioner of claim 1, wherein: the compressor suction channel comprises an accumulator (40) configured to separate the 
Regarding claim 14, Cho discloses the air conditioner of claim 1, further comprising a supercooling device (80) that is located on a second refrigerant pipe (72) that is connected to a heating-operation outlet of the indoor heat exchanger (20) and a heating-operation inlet of the expansion device (50), wherein the bypass pipe (100) passes through the supercooling device (80, Fig. 5).
Regarding claim 15, Cho discloses the air conditioner of claim 12, wherein the compressor suction channel further comprises: a compressor inflow pipe (76) that is connected to an outlet of the accumulator (40) and the inlet of the compressor (45); a supercooling device (90) that is located on a second refrigerant pipe (72) that is connected to a heating-operation outlet of the indoor heat exchanger (20) and a heating-operation inlet of the expansion device (50); and an auxiliary bypass pipe (77) that is connected to the accumulator through the supercooling device (via 77a) and the compressor inflow pipe (76, Fig. 7), wherein the supercooling device (90) is connected to the accumulator (40) and configured to, in the heating operation, vaporize the separated liquid refrigerant component that flows from the accumulator to the supercooling device (90 heats auxiliary bypass pipe 77 and is capable of vaporizing the separated liquid refrigerant component that flows from the accumulator to the supercooling device), and wherein the auxiliary bypass pipe (77) is configured to, in the heating operation, pass the vaporized refrigerant component from the supercooling device to the compressor (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 1020180104416) in view of Jang et al. (US PG Pub 2012/0118533).
Regarding claim 8, Cho discloses the air conditioner of claim 1, further comprising: a first parallel connection channel (301) connected to one side of each of the plurality of unit channels in parallel (parallel connection channels 301 connected to unit channels 300, 310, 320), and configured to, in the heating operation, introduce the refrigerant into the plurality of unit channels of the outdoor heat exchanger (paragraph 72); a second parallel connection channel (302) in parallel, and configured to, in the 
Cho does not explicitly teach the second parallel connection channel is connected to the other side of each of the plurality of unit channels; and a serial connection channel connected to the plurality of unit channels in serial, and configured to, in a cooling operation, bypass the refrigerant that has passed through one unit channel of the plurality of unit channels from the second parallel connection channel and redirect the refrigerant to one or more other unit channels of the plurality of unit channels.
Jang teaches the concept of an air conditioner comprising a plurality of unit channels (20, 30, Fig. 3) having first (50) and second (60) parallel connection channels, the second parallel connection channel (60) is connected to the other side of each of the plurality of unit channels (paragraph 38); and a serial connection channel (70) connected to the plurality of unit channels in serial, and configured to, in a cooling operation (Fig. 3), bypass the refrigerant that has passed through one unit channel (20) of the plurality of unit channels from the second parallel connection channel and redirect the refrigerant to one or more other unit channels (30) of the plurality of unit channels that allows the number or lengths of paths of the refrigerant passing through the outdoor heat exchanger to be increased or decreased depending on whether the system is in a heating or cooling operation leading to enhanced efficiency of the air conditioner (see at least paragraphs 15, 74, 81). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cho to have the second 
Regarding claim 9, Cho as modified discloses the air conditioner of claim 8, and Jang further comprising a backflow preventing valve (54) that is located on the first parallel connection channel (50), and that is configured to, in the cooling operation (Fig. 3), prevent the refrigerant that has passed through one unit channel of the plurality of unit channels from backflowing to one or more other unit channels of the plurality of unit channels (paragraph 54).
Regarding claim 10, Cho as modified discloses the air conditioner of claim 8, and Jang further teaches a parallel connection valve (102) that is located on the second parallel connection channel (60), and that is configured to close the second parallel connection channel in the cooling operation (Fig. 8; paragraph 86) and open the second parallel connection channel in the heating operation (Fig. 7; paragraph 84).
Regarding claim 11, Cho as modified discloses the air conditioner of claim 8, and Jang further teaches a serial connection valve (72) that is located on the serial connection channel (70), and that is configured to open the serial connection channel in 
Regarding claim 16, Cho as modified discloses the air conditioner of claim 8, and Cho further teaches a third refrigerant pipe (73) that is connected to an outlet of the expansion device (50) and the first parallel connection channel of the outdoor heat exchanger (parallel connection channels 301 connected to unit channels 300, 310, 320 of outdoor heat exchanger 30).
Regarding claim 17, Cho as modified discloses the air conditioner of claim 8, but Cho does not explicitly teach a plurality of distributors, wherein each of the plurality of distributors is connected to the first parallel connection channel.
Jang further teaches the air conditioner includes a plurality of distributors (51, 52), wherein each of the plurality of distributors is connected to the first parallel connection channel (50) that allows the refrigerant to be distributed to the first and second unit channels of the outdoor heat exchanger (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cho to have a plurality of distributors, wherein each of the plurality of distributors is connected to the first parallel connection channel taught by Jang in order to distribute the refrigerant to multiple flow paths through the first and second unit channels of the outdoor heat exchanger.
Regarding claim 18
Jang further teaches the air conditioner includes a plurality of headers (61, 62), wherein each of the plurality of headers is connected to the second parallel connection channel (60) that allows the refrigerant to be collected and distributed to the first and second unit channels in a parallel configuration during a heating operation and a series configuration during a cooling operation that allows the refrigerant paths to be increased or decreased depending on whether the system is in a heating or cooling operation leading to enhanced efficiency of the air conditioner (see at least paragraphs 15, 74, 81). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioner of Cho to have a plurality of headers, wherein each of the plurality of headers is connected to the second parallel connection channel taught by Jang in order to enhance efficiency of the air conditioner.
Regarding claim 19, Cho as modified discloses the air conditioner of claim 17, and Jang further teaches wherein the plurality of distributors (51, 52) are configured to, in the heating operation, distribute refrigerant from the first parallel connection channel to the plurality of unit channels (Fig. 7).
Regarding claim 20, Cho as modified discloses the air conditioner of claim 17, and Jang further teaches wherein the plurality of distributors (51, 52) are configured to, in the cooling operation (Fig. 8), distribute refrigerant from the plurality of unit channels (20, 30) to the first parallel connection channel (50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763